DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-5 are allowed.

Examiner’s Note Regarding Contingent Limitations in Method Claims
Claim 6 is a method claim reciting at least one contingent limitation. For example, the limitation of
“causing the target hardware server to be presented…” is a limitation that is contingent upon one or more conditions being satisfied (i.e., a target hardware server must be first linked to the peripheral device and detected before the target hardware server is presented). However, this condition is not necessarily satisfied (i.e., a target hardware server may never be linked to the peripheral device and therefore will never be detected), and therefore, the limitations contingent upon this condition are not necessarily performed. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” (MPEP 2111.04(II), emphasis added). While the examiner has interpreted claim 6 as requiring that all of the contingencies are met for the purposes of examination, the examiner encourages the applicant to amend claim 6 to remove the contingencies (i.e., for example, by positively reciting that a link has been established).

Claim Objections
Claim 14 is objected to because of the following informalities: “the control plane” should read “a control plane”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sapuntzakis et al. Patent No.: US 8,589,918 B1 (hereafter “Sapuntzakis”), in view of Pandit et al. Pub. No.: US 2017/0123935 A1 (hereafter “Pandit”), in view of Hira et al. Pub. No.: US 2015/0381484 A1 (hereafter “Hira”), in view of Rivera et al. Pub. No.: US 2017/0371546 A1 (hereafter “Rivera”).

Regarding claim 6, Sapuntzakis teaches the invention substantially as claimed, including:
A method, comprising: 
determining, at a peripheral device comprising one or more virtualization offloading components (Column 10, Lines 32-45: The software (i.e., “virtualization offloading components”) on peripheral device 500 can run VMs as environments (e.g., booted into a Linux stack or run on a Windows ® OS). The storage on peripheral device 500 can be partitioned into a first partition 501 (e.g., a FAT 32 partition), and a second partition 502 (e.g., an ext3 partition)…For example. A boot loader (i.e., “one or more virtualization offloading components”) can be installed on the peripheral device 500)…that connectivity has been established with a substrate network of a virtualized computing service (Column 4, Lines 22-27: Host device 2 can include a network connection…to enable features of the platform software 140 (e.g.,…exposing device functionalities to other devices accessible using the network connection (i.e., network connection of the host device 2 represents a connection to a network, or “substrate network” of connected computing devices). Lines 61-63: The user attaches the peripheral device 1 containing storage medium 10 to host device 2 (i.e., by attaching peripheral device 1 to host device 2, connectivity is established between peripheral device 1 and the network used to expose device functionalities to other devices))… 
subsequent to detecting, at the peripheral device, that a target hardware server has been linked to the peripheral device, causing the target hardware server to be presented to a client of the virtualized computing service (Column 4, Lines 61-66: When the user (i.e., “client”) attaches the peripheral device 1 containing storage medium 10 to host device 2 (i.e., “target hardware server”), a VMM that is compatible with the host device 2 (e.g., VMM 20, 30, or 40), is automatically launched and/or highlighted in a user interface or other display of the device, allowing the user to select and/or launch a compatible VMM)…to run one or more compute instances (Column 8, Lines 27-31: Once the user chooses an environment (i.e., VM environment (see Column 10, Lines 37-38), representing a “compute instance”), the chosen environment is run 409 on the particular stack. In some implementations, an environment can automatically run on the host device after the peripheral device is attached to the host device), wherein the peripheral device is in an enclosure external to the target hardware server (Column 10, Lines 63-65: The user attaches a peripheral device to a host device (e.g., by inserting the USB stick into the host device) (i.e., the USB stick is in a separate “enclosure” that must be inserted into the host device)); and 
initiating, by the one or more virtualization offloading components, one or more configuration operations of a compute instance launched at the target hardware server on behalf of the client (Column 11, Lines 4-13: After the user selects the peripheral device as the boot device, the BIOS can start a boot loader installed on the peripheral device, and one or more environments (e.g., a VM environment), can be booted from the peripheral device. The boot loader can be configured to boot a bootable stack on the peripheral device. The bootable stack can be configured to mount a partition containing one or more environments and look for an environment to start. Once the bootable stack discovers an environment, the bootable stack can start the environment on the host device (i.e., steps taken by the boot loader, representing “one or more virtualization offloading components,” of the peripheral device to boot the virtual machine environment represent “configuration operations” initiated at the host to run a launched VM environment)).  

	While Sapuntzakis describes a peripheral device having volumes of storage, Sapuntzakis does not explicitly recite: 
a peripheral device comprising one or more virtualization offloading components including a storage manager.

However, Pandit teaches:
a peripheral device comprising one or more virtualization offloading components including a storage manager ([0183], Lines 1-44: Fig. 14 depicts an example computer system with a stack of modules that create and maintain objects that facilitate efficient storage management of object storage…Any one of the previously described functionalities may be partially (or entirely) implemented in hardware and/or on the processing unit 1401. For example, the functionality may be implemented…in a co-processor on a peripheral device or card (i.e., a peripheral device comprises modules representing “virtualization offloading components” since they provide storage manager functionality and are implemented in a cloud, or “virtualized” system (see [0018], Lines 1-6)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Pandit’s teaching of a peripheral device comprising components implementing efficient storage management, with Sapuntzakis’ teaching of a peripheral device, to realize, with a reasonable expectation of success, a peripheral device that both initiates configuration operations, as in Sapuntzakis, as well as comprises a storage manager, as in Pandit. A person of ordinary skill would have been motivated to make this combination to facilitate efficient storage management operations such as snapshot and deduplication operations (Pandit [0022]).

While Sapuntzakis describes a peripheral device that connects to a network providing functionalities of different devices in a virtualized system, the combination of Sapuntzakis and Pandit does not explicitly disclose:
an encapsulation protocol implemented at a plurality of devices attached to the substrate network is used to transmit traffic between one or more logical networks of the virtualized computing service.


an encapsulation protocol implemented at a plurality of devices attached to the substrate network is used to transmit traffic between one or more logical networks of the virtualized computing service ([0027], Lines 1-9: The physical network infrastructure 190 (i.e., “substrate network”) supports one or more overlay logical networks such as the overlay logical network 180. In some embodiments, the traffic in an overlay logical network is conducted by sending packets encapsulated under the protocols of the logical networks and tunneled between the tunnel endpoints (i.e., tunnel endpoints are implemented in virtualization software (see [0028], Lines 2-4) providing a virtualized computing service, and therefore, the overlay logical networks are determined to be “of the virtualized computing service”) of the logical networks. Specifically, the source endpoint 11 and the destination endpoints 112 are both tunnel endpoint of the overlay logical network 180 for which the packet 170 is encapsulated (i.e. traffic between one or more overlay logical networks is encapsulated using n “encapsulation” protocols of the logical networks)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Hira’s teaching of a virtualized system having a physical substrate network having one or more overlay logical networks and encapsulating packets using protocols for transmission between the overlay logical networks, with the combination of Sapuntzakis and Pandit’s teaching of a network connected to computing devices in a virtualized system to realize, with a reasonable expectation of success, a substrate network being connected to a peripheral device, as in Sapuntzakis, and encapsulating traffic using an encapsulation protocol between one or more overlay logical networks, as in Hira. A person of ordinary skill would have been motivated to make this combination to enable traffic between overlay logical networks to be transmitted without loss of context information (Hira [0003]).
While Sapuntzakis describes presenting a target hardware server to a client in order to configure a virtual machine computing instance, the combination of Sapuntzakis, Pandit, and Hira does not explicitly recite:
causing the target hardware server to be presented to a client of the virtualized computing service as a virtualization host selectable by the client to run one or more compute instances.

However, Rivera teaches:
causing the target hardware server to be presented to a client of the virtualized computing service as a virtualization host selectable by the client to run one or more compute instances ([0032], Lines 1-3: At block 402, the configuration manager 122 may interact with a user (e.g., a system administrator) (i.e., “client”) to select a host 142a-142d to host (execute) (i.e., “run”) the VM).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Rivera’s teaching of presenting to a user one or more virtualization hosts for selection to execute one or more VMs, with the combination of Sapuntzakis, Pandit, and Hira’s teaching of presenting a target hardware server to a client in order to configure a virtual machine computing instance, to realize, with a reasonable expectation of success, a system that presents one or more hosts to a client for selection to execute VMs, as in Rivera, which results in configuration operations being performed on the VM, as in Sapuntzakis. A person of ordinary skill would have been motivated to make this combination to give a user control over deployment and placement of virtual machines in the virtualized computing service.

Regarding claim 7, Pandit further teaches:
the one or more configuration operations include configuration, by the storage manager, of a root volume of the compute instance ([0022], Lines 5-23: An enterprise may use file level and block level storage for operational access to reap the performance benefits…The file container object can be considered an object that corresponds to any file container depending upon platform, file system, etc. For example, the file container object can correspond to a partition, volume, folder, or a directory. These file containers are often hierarchically organized. The example illustrations herein refer to a highest level file container (e.g., a volume) as the root file container object and internal or child file containers (e.g., i.e., peripheral storage manager manages organization, or “configuration” of a root file container object, or “root volume”)).  

Regarding claim 10, Sapuntzakis further teaches:
the target hardware server is linked to the peripheral device using one or more of: (a) a PCIe (Peripheral Component Interconnect Express) connector, (b) a connector configured to multiplex PCIe signals with one or more other types of signals, or (c) a USB (Universal Serial Bus) connector (Column 1, Lines 43-47: Users would like to move software and data between devices. One way to do this is to place the software and data inside a VM and put the VM and VMM software on a portable storage media (e.g., a Universal Serial Bus (USB) drive or other portable storage media) (i.e., peripheral connects to server using “USB”)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sapuntzakis, in view of Pandit, in view of Hira, in view of Rivera, as applied to claim 6 above, and in further view of Mao et al. Pub No.: US 2018/0024964 A1  (hereafter “Mao”).

Regarding claim 8, Sapuntzakis further teaches:
the peripheral device comprises one or more persistent storage devices (Column 1, Lines 43-47: Users would like to move software and data between devices. One way to do this is to place the software and data inside a VM and put the VM and VMM software on a portable storage media (e.g., a Universal Serial Bus (USB) drive or other portable storage media) (i.e., a portable storage media does not lose data, or “persists” when it is unplugged from a host machine))…

While Sapuntzakis describes connecting a persistent peripheral storage device to a host machine, the combination of Sapuntzakis, Pandit, Hira, and Rivera does not explicitly recite:
one or more persistent storage devices including at least one persistent storage device accessible via an NVME (non-volatile memory express) interface from the compute instance.


one or more persistent storage devices including at least one persistent storage device accessible via an NVME (non-volatile memory express) interface from the compute instance ([0060], Lines 8-11: System 117 (i.e., “peripheral storage device”) includes flash memory devices (e.g., including flash memory devices 120a-n) (i.e., at least one “persistent storage devices”), operatively coupled to various channels of the storage device controller 119. [0063], Lines 1-8: System 117 includes two data communications links 123a, 123b…Data communications links 123a, 123b may be based on non-volatile memory express (NVMe) (i.e., flash memory devices are accessible via NVMe)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Mao’s teaching of a peripheral storage device having a plurality of persistent flash storage devices that are accessible via NVMe, with the combination of Sapuntzakis, Pandit, Hira, and Rivera’s teaching of a peripheral storage device insert-able into a target host, to realize, with a reasonable expectation of success, a system that comprises an insert-able peripheral storage device, as in Sapuntzakis, that comprises at least one flash storage device accessible via NVMe, as in Mao. A person of ordinary skill would have been motivated to make this combination to provide storage accessible at the greater speeds provided by NVMe than those speeds provided by older technologies such as SATA.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sapuntzakis, in view of Pandit, in view of Hira, in view of Rivera, as applied to claim 6 above, and in further view of Qian et al. Pub. No.: US 2011/0314469 A1 (hereafter “Qian”).

Regarding claim 9, Hira further teaches:
the virtualized computing service is implemented at a provider network ([0026], Lines 7-11: The physical network infrastructure 190 spans across one or more data centers and/or (internet service) provider networks such that at least some of the physically distinct sets of communication pathways are in the data centers or provider networks. [0028], Lines 1-8: The endpoints 111 and 112 are tunnel endpoints , 

While Hira teaches a service provider that provides a virtualized computing service, the combination of Sapuntzakis, Pandit, Hira, and Rivera does not explicitly recite:
the method further comprising: transmitting, via the peripheral device, a service request directed to another service of the provider network, wherein the service request originates at the compute instance.

However, Qian teaches:
the method further comprising: transmitting, via the peripheral device, a service request directed to another service of the provider network, wherein the service request originates at the compute instance ([0016], Lines 3-12: One kind of VM is a Service VM 214 running a Service OS (SOS) 216. The Service OS generally provides services to other OSs running in other VMs, and interacts with VMM 204 to provide those services. A second kind of VM is a Consumer OS (COS) 210 (also called a Guest OS) running in a Consumer VM 206…The Consumer OS relies on services provided by VMM 204 and Service OS 216. [0018], Lines 4-16: A request by COS virtual NIC device 310 coupled to Consumer VM 206 may be forwarded for processing to SOS virtual NIC device 320 coupled to Service VM 214…Since the Service OS interacts with the physical NIC device 322, the Service OS may control implementation of the request by physical NIC driver 318 and physical NIC device 322. Responses to the request may flow in the opposite direction, from physical NIC device 322 to physical NIC driver 318 through SOS network stack 314, SOS virtual NIC driver 316, and SOS virtual NIC device 320 back to the Service OS (i.e., a request for a service provided by the service VM in the provider network originates at the consumer VM, representing the compute instance, and is transmitted to the service VM via a physical NIC (itself a peripheral connected using PCIe. See [0004]))).

.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sapuntzakis, in view of Pandit, in view of Hira, in view of Rivera, as applied to claim 6 above, and in further view of Ng Pub. No.: US 2003/0070027 A1 (hereafter “Ng”).

Regarding claim 11, while Sapuntzakis describes a target hardware server linked to a peripheral device, the combination of Sapuntzakis, Pandit, Hira, and Rivera does not explicitly recite:
the target hardware server is linked to the peripheral device using one or more of: (a) a signal re-timer card or (b) a signal repeater card.  

	However, Ng teaches:
the target hardware server is linked to the peripheral device using one or more of: (a) a signal re-timer card or (b) a signal repeater card (Abstract, Lines 1-11: A data storage system having a plurality of computer peripheral equipment connected in electrical series with each other between a pair of peripheral host computers via peripheral cable segments. Each peripheral computer equipment includes a bank of data storage devices (e.g., disk drives) and a pair of signal repeaters. A first signal repeater is connected between bi-directional input and output peripheral cable connectors, and the second signal repeater is connected between the bank of data storage devices and each of the first i.e., at least one signal repeater “card” links a storage peripheral to a peripheral host computer representing a “target hardware server”)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Ng’s teaching of a signal repeater connecting a peripheral device to a target host computer, with the combination of Sapuntzakis, Pandit, Hira, and Rivera’s teaching of peripheral devices connected to target host computers, to realize, with a reasonable expectation of success, a system that comprises a peripheral device connected to a target hardware server host, as in Sapuntzakis, via at least one signal repeater, as in Ng. A person of ordinary skill would have been motivated to make this combination to provide a data storage system capable of enhanced reliability, flexibility, and connectivity while reducing signal delays, capacitive loading, and transmission losses (Ng Abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sapuntzakis, in view of Pandit, in view of Hira, in view of Rivera, as applied to claim 6 above, and in further view of Gintis Pub. No.: US 2015/0356031 A1 (hereafter “Gintis”), in view of DeCusatis et al. Pub. No.: US 2015/0172169 A1 (hereafter “DeCusatis”).

Regarding claim 12, while Sapuntzakis discusses a peripheral device insert-able into a target host, the combination of Sapuntzakis, Pandit, Hira, and Rivera does not explicitly recite:
the peripheral device comprises one or more of: (a) a network interface card (NIC) emulator or (b) an isolated virtual network connectivity manager, wherein the first compute instance is configured within a first isolated virtual network.

However, Gintis teaches:
the peripheral device comprises one or more of: (a) a network interface card (NIC) emulator or (b) an isolated virtual network connectivity manager, wherein the first compute instance is configured within a first isolated virtual network (Claim 1, Lines 1-4: A method for i.e., “isolated virtual network”), the method comprising: providing at least one peripheral device or peripheral device emulator including a timing source; connecting the at least one peripheral or peripheral device emulator to a peripheral interface of a computing platform hosting a hypervisor on which at least one test or application under test virtual machine executes. Claim 6, Lines 1-4: Wherein providing at least one peripheral device or peripheral device emulator includes providing at least one network interface card emulator that includes an internal clock accessible by the hypervisor (i.e., peripheral device includes a network interface card emulator and the test virtual machine compute instances are configured within the isolated test virtual network)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Gintis’ teaching of a peripheral device comprising a network interface card emulator and further having virtual machine compute instances within an isolated virtual network, with the combination of Sapuntzakis, Pandit, Hira, and Rivera’s teaching of a peripheral device insert-able within a target host machine, to realize, with a reasonable expectation of success, a system that comprises a peripheral device insert-able within a target host machine, as in Sapuntzakis, that provides a network interface card emulator and further has virtual machine compute instances within an isolated virtual network, as in Gintis. A person of ordinary skill would have been motivated to make this combination to provide a system that determines timing measurements of a packet such as latency, throughput, jitter, etc. in an isolated test network before deploying the test network as an actual network.

While Hira discusses performing operations of an encapsulation protocol, the combination of Sapuntzakis, Pandit, Hira, Rivera, and Gintis does not explicitly recite:
performing, at the peripheral device, one or more operations of the encapsulation protocol on a packet generated at the compute instance, wherein the packet is directed to a destination configured within the isolated virtual network of the virtualized computing service.

However, DeCusatis teaches:
performing, at the peripheral device, one or more operations of the encapsulation protocol on a packet generated at the compute instance, wherein the packet is directed to a destination configured within the isolated virtual network of the virtualized computing service ([0059], Lines 1-6: The NIC 412 encapsulates the packets of a data flow…with a tunnel header that defines a tunnel between the host 402 and another host in which the destination VM of the data flow operates (i.e., packets from source VMs (see [0062]) are directed to destination VMs within a network using encapsulation performed by the peripheral network interface card 412)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined DeCusatis’ teaching of a peripheral NIC 412 that encapsulates packets and that directs packets between virtual machine compute instances in a network, with the combination of Sapuntzakis, Pandit, Hira, Rivera, and Gintis’ teaching of performing encapsulation for packets between virtual machine compute instances, to realize, with a reasonable expectation of success, a system that comprises a peripheral device insert-able into a target host machine, as in Sapuntzakis, where the peripheral device emulates a network interface card for an isolated virtual network, as in Gintis, which performs packet encapsulation for traffic between virtual machine compute instances, as in DeCusatis. A person of ordinary skill would have been motivated to make this combination to provide a NIC that can identify different encapsulated data flows and adjust data rates for flows individually rather than for all tunneled data as a whole (DeCusatis [0017]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sapuntzakis, in view of Pandit, in view of Hira, in view of Rivera, as applied to claim 6 above, and in further view of Ghosh et al. Pub. No.: US 2012/0054832 A1 (hereafter “Ghosh”).

Regarding claim 13, while Sapuntzakis teaches a peripheral device comprising a persistent storage, the combination of Sapuntzakis, Pandit, Hira, and Rivera does not explicitly recite:
the peripheral device comprises a persistent storage device and a removable security device, wherein a removal of the removable security device from the peripheral device renders at least a portion of the persistent storage device unreadable.

However, Ghosh teaches:
the peripheral device comprises a persistent storage device and a removable security device, wherein a removal of the removable security device from the peripheral device renders at least a portion of the persistent storage device unreadable ([0003], Lines 1-9: Certain memory storage devices (i.e., external (see [0002]), or “peripheral storage devices”) protect data from unauthorized access with the help of SmartCard interfaces. A smartcard (i.e., “removable security device”) is a pocket-sized card which on contact with the memory storage device allows access to data stored on the storage device if the SmartCard is authentic. The SmartCard may be removed from contact with the storage device to protect the storage device (i.e., a protected storage device represents at least a portion of the storage device that is inaccessible, or “unreadable”)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Ghosh’s teaching of an external storage device having a SmartCard interface allowing data to be protected when a SmartCard device is removed from the external storage device, with the combination of Sapuntzakis, Pandit, Hira, and Rivera’s teaching of a peripheral storage device, to realize, with a reasonable expectation of success, a system that comprises an external peripheral storage device, as in Sapuntzakis, having a SmartCard interface that protects the data of the peripheral storage device when a SmartCard is removed, as in Ghosh. A person of ordinary skill would have been motivated to make this combination to provide a system that provides increased data security through use of a SmartCard.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sapuntzakis, in view of Pandit, in view of Hira, in view of Rivera, as applied to claim 6 above, and in further view of Liguori et al. Pub. No.: US 2018/0004954 A1 (hereafter “Liguori”).

Regarding claim 14, while Sapuntzakis discusses a virtualized computing service, the combination of Sapuntzakis, Pandit, Hira, and Rivera does not explicitly recite:
the control plane of the virtualized computing service comprises a plurality of computing devices located in one or more data centers, wherein the peripheral device and the target hardware server are located at a premise external to the one or more data centers.

However, Liguori teaches:
the control plane of the virtualized computing service comprises a plurality of computing devices located in one or more data centers, wherein the peripheral device and the target hardware server are located at a premise external to the one or more data centers ([0032], Lines 10-22: The resources of a provider network may in some cases be distributed across multiple data centers…In at least one embodiment, the kinds of virtualization managers described herein may be deployed at hosts which are located at data centers external to a provider network; for example, various administrative or control plane components of a virtualized computing service may be executed within a provider network, and such control plane components may communicate with a partially-offloaded virtualization manager running at a virtualization host located at a customer-owned data center (or at some other premises external to the provider network) (i.e., control plane components, or “computing devices” located in one or more data centers of the service provider network communicate with a “target” virtualization host, or hardware server and inserted peripheral device located at a premises external to the data centers of the service provider network)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Liguori’s teaching of a control plane of a virtualized computing service comprising components, or computing devices, in one or more data centers that communicate with an external target host and peripheral device, with the combination of Sapuntzakis, Pandit, Hira, and Rivera’s teaching of a virtualized computing service including a target host to which a peripheral storage device is inserted, to realize, with a reasonable expectation of success, a system that comprises a .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sapuntzakis, in view of Pandit, in view of Hira, in view of Rivera, as applied to claim 6 above, and in further view of Ni et al. Pub. No.: US 2017/0322899 A1 (hereafter “Ni”).

Regarding claim 15, while Sapuntzakis discusses determining when a target hardware server is linked to a peripheral device, the combination of Sapuntzakis, Pandit, Hira, and Rivera does not explicitly recite:
the target physical server comprises a baseboard management controller, and wherein the detecting that the target hardware server has been linked to the peripheral device comprises detecting that the peripheral device is connected to the baseboard management controller.  

However, Ni teaches:
the target physical server comprises a baseboard management controller, and wherein the detecting that the target hardware server has been linked to the peripheral device comprises detecting that the peripheral device is connected to the baseboard management controller ([0042], Lines 1-4: FIG. 5 illustrates a block diagram of a first example server 500 (i.e., “target physical server”) for storing a system configuration. The server 500 includes…a baseboard management controller (BMC). [0046], Lines 1-4: The BMC 520 detects whether a server system is connected to each peripheral bus slot of the system and selects a peripheral bus switch topology for the at least one peripheral bus switch based on the detecting (i.e., since server systems are connected to peripheral bus slots of example server 500, they represent “peripheral devices” which are detected by the BMC as linked to the example server 500)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Ni’s teaching of a baseboard management controller that detects when a peripheral server system is linked with a target physical server, with the combination of Sapuntzakis, Pandit, Hira, and Rivera’s teaching of inserting a peripheral storage device into a target physical server, to realize, with a reasonable expectation of success, a system that comprises a BMC that detects, as in Ni, when a peripheral storage device is inserted into a target physical server, as in Sapuntzakis. A person of ordinary skill would have been motivated to make this combination to enable a BMC to make operational decisions to better manage peripheral device topology based on the number of connected peripheral devices.

Claims 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sapuntzakis, in view of Pandit, in view of Rivera.

Regarding claim 16, Sapuntzakis teaches the invention substantially as claimed, including:
A peripheral device, comprising: 
one or more processors and one or more memories (Column 3, Lines 29-30: Peripheral device 1 can be any device having a storage medium (i.e., “one or more memories”). Lines 53-58: Examples of peripheral devices can include, but are not limited to…cellular phones (i.e., cellular phones, as well as other examples listed in the cited section comprise at least one or more processors)), wherein the one or more memories include program instructions that when executed on or across the one or more processors (Column 12, Lines 8-11: The processes and logic flows described in this specification can be performed by one or more programmable processors executing one or more computer programs to perform functions) implement one or more virtualization offloading components of a virtualized computing service of a provider network (Column 10, Lines 32-45: The software (i.e., “virtualization offloading components”) on peripheral device 500 can run VMs as environments (e.g., booted into a Linux stack or un on a Windows ® OS). The storage on peripheral device 500 can be partitioned into a first partition 501 (e.g., a FAT 32 partition), and a second partition i.e., “one or more virtualization offloading components”) can be installed on the peripheral device 500)…
a port connectable to a target hardware server (Column 3, Lines 49-51: Peripheral device 1 can include a peripheral interface connector 150 (i.e., “port”). The peripheral interface connector 150 can be operable for coupling to a host device 2 (i.e., “target hardware server”))…
based at least in part on detecting that a particular hardware server has been linked to the port…present the particular server to a client of the virtualized computing service (Column 4, Lines 61-66: When the user (i.e., “client”) attaches the peripheral device 1 containing storage medium 10 to host device 2 (i.e., “target hardware server”), a VMM that is compatible with the host device 2 (e.g., VMM 20, 30, or 40), is automatically launched and/or highlighted in a user interface or other display of the device, allowing the user to select and/or launch a compatible VMM)…wherein the peripheral device is in an enclosure separate from the particular hardware server (Column 10, Lines 63-65: The user attaches a peripheral device to a host device (e.g., by inserting the USB stick into the host device) (i.e., the USB stick is in a separate “enclosure” that must be inserted into the host device)); and 
initiate one or more compute instance configuration operations at the particular hardware server (Column 11, Lines 4-13: After the user selects the peripheral device as the boot device, the BIOS can start a boot loader installed on the peripheral device, and one or more environments (e.g., a VM environment), can be booted from the peripheral device. The boot loader can be configured to boot a bootable stack on the peripheral device. The bootable stack can be configured to mount a partition containing one or more environments and look for an environment to start. Once the bootable stack discovers an environment, the bootable stack can start the environment on the host device (i.e., steps taken by the boot loader, representing “one or more virtualization offloading components,” of the peripheral device to boot the virtual machine environment represent “configuration operations” initiated at the host to run a launched VM environment))…


the one or more virtualization offloading components include a storage manager;

However, Pandit teaches:
the one or more virtualization offloading components include a storage manager ([0183], Lines 1-44: Fig. 14 depicts an example computer system with a stack of modules that create and maintain objects that facilitate efficient storage management of object storage…Any one of the previously described functionalities may be partially (or entirely) implemented in hardware and/or on the processing unit 1401. For example, the functionality may be implemented…in a co-processor on a peripheral device or card (i.e., a peripheral device comprises modules representing “virtualization offloading components” since they provide storage manager functionality and are implemented in a cloud, or “virtualized” system (see [0018], Lines 1-6));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Pandit’s teaching of a peripheral device comprising components implementing efficient storage management, with Sapuntzakis’ teaching of a peripheral device, to realize, with a reasonable expectation of success, a peripheral device that both initiates configuration operations, as in Sapuntzakis, as well as comprises a storage manager, as in Pandit. A person of ordinary skill would have been motivated to make this combination to facilitate efficient storage management operations such as snapshot and deduplication operations (Pandit [0022]).

	While Sapuntzakis describes presenting a target hardware server to a client in order to configure a virtual machine computing instance, the combination of Sapuntzakis, and Pandit does not explicitly recite:
wherein the one or more virtualization offloading components are configured to: 
cause network connectivity to be established with one or more computing devices of a control plane of the virtualized computing service;  
based at least in part on detecting that a particular hardware server has been linked to the port, cause the control plane to present the particular server to a client of the virtualized computing service as a virtualization host;
initiate one or more compute instance configuration operations at the particular hardware server in response to a determination that a command has been received at the control plane, including at least one configuration operation initiated by the storage manager to enable a logical storage device to be accessed from a compute instance launched at the particular hardware server.

However, Rivera teaches:
wherein the one or more virtualization offloading components are configured to: 
cause network connectivity to be established with one or more computing devices of a control plane of the virtualized computing service ([0015], Lines 3-5: The virtualization system 100 may include a virtualization manager 102 to manage virtualization hosts (host machines 142) (i.e., host machines, representing target servers, are connected with a virtualization manager representing a “control plane” of a virtualization system). [0020], Lines 1-3: The virtualization manager 102 may include a configuration manager 122 configured to manage the configuration of VMs in the virtualization system (i.e., virtualization manager 102 is implemented using one or more computing devices (see [0083])));  
based at least in part on detecting that a particular hardware server has been linked to the port, cause the control plane to present the particular server to a client of the virtualized computing service as a virtualization host ([0032], Lines 1-3: At block 402, the configuration manager 122 may interact with a user (e.g., a system administrator) (i.e., “client”) to select a host 142a-142d to host (execute) (i.e., “run”) the VM);
initiate one or more compute instance configuration operations at the particular hardware server in response to a determination that a command has been received at the control plane, including at least one configuration operation initiated by the storage manager to enable a logical storage device to be accessed from a compute instance launched at the particular hardware server ([0020], Lines 1-13: A configuration manager 122…allows a user (e.g., system administrator) to i.e., virtual disks, representing “logical storage devices” that are accessed by virtual machine are configured based on configuration operations received from users at the configuration manager representing a storage manager of the control plane)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Rivera’s teaching of a control plane that connects to target host servers and presents to a user one or more host servers for selection to execute one or more VMs, and configuring logical storage based on received configuration operations, with the combination of Sapuntzakis, and Pandit’s teaching of presenting a target hardware server to a client in order to configure a virtual machine computing instance, to realize, with a reasonable expectation of success, a system that presents, by a control plane, one or more hosts to a client for selection to execute VMs, and configures, by a control plane and in response to received configuration operations, logical storage accessed by virtual machine computing instances, as in Rivera, which results in configuration operations being performed on the VM, as in Sapuntzakis. A person of ordinary skill would have been motivated to make this combination to give a user control over deployment and placement of virtual machines in the virtualized computing service.

Regarding claim 19, Sapuntzakis further teaches:
a persistent storage device (Column 1, Lines 43-47: Users would like to move software and data between devices. One way to do this is to place the software and data inside a VM and put the VM and VMM software on a portable storage media (e.g., a Universal Serial Bus (USB) drive or other portable storage media) (i.e., a portable storage media does not lose data, or “persists” when it is unplugged from a host machine))

Pandit further teaches:
wherein the storage manager is configured to enable access from the compute instance to the persistent storage device ([0070], Lines 1-11: At block 401, a storage manager detects a restore request for a snapshot instance X in object storage based on an external data source, and obtains the file container object associated with the request…the request may be an inter-process request or a request between virtual machines (i.e., storage manager enables access to a snapshot object from a virtual machine compute instance)).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sapuntzakis, in view of Pandit, in view of Rivera, as applied to claim 16 above, and in further view of DeHaan et al. Pub. No.: US 8,612,968 B2 (hereafter “DeHaan”).

Regarding claim 17, while Sapuntzakis teaches a peripheral device having virtualization offloading components, the combination of Sapuntzakis, Pandit, and Rivera does not explicitly recite:
the one or more virtualization offloading components include a networking manager configured to store an indication of a network address assigned to the compute instance configured at the particular hardware server, wherein the network address is within a range of private network addresses of an isolated virtual network established at the virtualized computing service.  

However, DeHaan teaches:
the one or more virtualization offloading components include a networking manager configured to store an indication of a network address assigned to the compute instance configured at the particular hardware server, wherein the network address is within a range of private network addresses of an isolated virtual network established at the virtualized computing service (Column 2, Lines 7-26: A provisioning server can manage network connections associated with provisioning objects in the software provisioning environment. In embodiments, a provisioning server can be configured to include a network configuration module. The network configuration module can be configured to maintain a network record of network configurations for the networks served by the i.e., network addresses supported by the networks represents a “range of network addresses” (see Column 9, Lines 25-28) of a “private network” (see Column 12, Lines 1-2)). Column 9, Lines 8-26: A provisioning server, to communicate with the network interface, the provisioning server to…maintain, in  the provisioning server, a provisioning record for a plurality of provisioning objects…wherein the provisioning record comprises a plurality of virtual network addresses for each type of virtual machine associated with the provisioning server (i.e., provisioning server represents a “networking manager” configured to maintain, or “store” ranges of IP addresses assigned to types of virtual machine compute instances within a private virtual network)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined DeHaan’s teaching of a network manager that stores ranges of IP addresses assigned to virtual machines in a private virtual network, with the combination of Sapuntzakis, Pandit, and Rivera’s teaching of a peripheral device that manages configuration of virtual machine compute instances, to realize, with a reasonable expectation of success, a system that comprises a peripheral device that configures virtual machine compute instances, as in Sapuntzakis, by maintaining, with a network manager, ranges of IP addresses assigned to the virtual machine compute instances in a private virtual network. A person of ordinary skill would have been motivated to make this combination to provide a desirable software provisioning environment that can manage network connections (DeHaan Column 1, Lines 25-32).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sapuntzakis, in view of Pandit, in view of Rivera, as applied to claim 16 above, and in further view of Makhervaks et al. Pub. No.: US 2016/0072816 A1 (hereafter “Makhervaks”).

Regarding claim 18, while Sapuntzakis discusses a peripheral device having virtualization offloading components, the combination of Sapuntzakis, Pandit, and Rivera does not explicitly recite:
the one or more virtualization offloading components include an instance metadata agent configured to provide, to the compute instance launched at the particular hardware server, a credential to access a service other than the virtualized computing service.

However, Makhervaks teaches:
the one or more virtualization offloading components include an instance metadata agent configured to provide, to the compute instance launched at the particular hardware server, a credential to access a service other than the virtualized computing service ([0047], Lines 1-9: Access control functions 266 a 266 b (i.e., “instance metadata agent”) can prevent a virtual machine from establishing a connection with a particular database node if the VM is not authorized to access any database service provided by the particular database node. Access control functions 266 a and 266 b can also prevent a virtual machine from establishing a connection with and communicating with a particular database service unless the VM is authorized in the access control list to access the particular database service (i.e., virtual machine compute instances are associated with authorization, or “credentials” enabling virtual machines to access certain database services, representing “services other than the virtualized computing service” according to [0039] of the specification)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Makhervaks’ teaching of functions providing authorization to virtual machines to access database services, with the combination of Sapuntzakis, Pandit, and Rivera’s teaching of a peripheral device that configures virtual machine compute instances, to realize, with a reasonable expectation of success, a system that comprises a peripheral device that configures virtual machine compute instances, as in Sapuntzakis, by assigning them credentials to access database services, as in Makhervaks. A person of ordinary skill would have been motivated to make this .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sapuntzakis, in view of Pandit, in view of Hira, in view of Rivera, as applied to claim 6 above, and in further view of Deva et al. Patent No.: US 7,814,255 B1 (hereafter “Deva”).

Regarding claim 20, while Sapuntzakis discusses target hardware servers and peripheral devices, the combination of Sapuntzakis, Pandit, Hira, and Rivera does not explicitly recite:
the target hardware server is installed in one or more slots of a server rack, and wherein the peripheral device is installed into a different slot of the server rack.  

However, Deva teaches:
the target hardware server is installed in one or more slots of a server rack, and wherein the peripheral device is installed into a different slot of the server rack (Column 1, Lines 6-14: Blade servers (i.e., “target hardware server”) are self-contained all inclusive computer servers, designed for modularity and high density. A blade enclosure (i.e., “server rack”), which can hold multiple blade servers, provides services such as power, cooling, networking, various IO (input/output) interconnects and management. The blade enclosure typically provides one or more interface facilities (e.g., buses) (i.e., “slots”) on a backplane to which the server blades (i.e., blade servers) will be plugged in connect, for example to peripheral (e.g., networking or storage) IO blades (i.e., “peripheral devices”), and vice versa).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Deva’s teaching of a blade enclosure having slots for server blades and peripheral blades, with the combination of Sapuntzakis, Pandit, Hira, and Rivera’s teaching of a peripheral device communicatively connected with a target hardware server, to realize, with a reasonable expectation of success, a system that comprises a target hardware server and peripheral device communicatively coupled, as in Sapuntzakis, where the target hardware server and peripheral 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W AYERS/Examiner, Art Unit 2195